DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 5/28/20 and 1/22/21 have been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Irizuki (JP 2012-129108) in view of Fukuyama et al. US 2015/0037706) and Horai et al. (US 2016/0164110).
Regarding claim 1, Irizuki teaches a fuel cell stack comprising:
a metal-supported cell including

	 a metal supporting portion, or displacement absorbing plate (11), which is made of metal and which supports the power generation cell (Figure 8, [0021]);
a separator (2) which forms an anode gas flow path ([0017]);
a spring portion, or spring function parts (11b), configured to apply absorption reaction force for absorbing displacement in the stacking direction (abstract).

With further regard to claim 1, Irizuki fails to teach a welded portion in which the metal-supported cell and the separator are welded to each other.
Fukuyama teaches a fuel cell stack comprising a metal supporting portion, or displacement absorber (6), which is welded to a separator (5) in order to form a tight connection, thereby reducing contact resistance (Figure 4, [0044], [0052]).
It would have been obvious to the skilled artisan at the time of the invention to connect the metal supporting portion and separator of Irizuki such as suggested by Fukuyama in order to reduce contact resistance.

Further regarding claim 1, Irizuki fails to teach a stopper portion configured to restrict a displacement amount of the spring portion.
Horai teaches a fuel cell stack comprising a metal supporting portion, or deformation absorbing member (30), including a spring portion, or deformation protruding portions (32) (Figure 3, [0046]).
Horai further teaches a stopper portion, or regulating portion/stopper (63), for regulating the deformation of the stacked member within a certain range (Figures 12-14, [0104]).

It would have been obvious to the skilled artisan at the time of the invention to include a stopper portion to restrict a displacement amount of the spring portion of the fuel cell system of Irizuki such as suggested by Horai in order to regulate the amount of change of volume of the flow channel.

Regarding claim 2, Fukuyama teaches that the spring portion includes elastic members, or spring function portions (6B), on the same plane and arranged on both sides of the welded portion (W) (Figure 5).

Regarding claim 4, Horai teaches that the stopping portion (63) is separate from the spring portion (32a) (Figures 12-14); however, with regard to claims 3 and 5, the examiner finds that it would have been obvious to the skilled artisan to form the stopper portion by punching (see [0106]) into the spring portion (32) in order to be integral to the spring in order to ensure that the stopper portion is formed in an appropriate position relative to the spring to function as intended. It has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, and it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 V B and VI C

Regarding claim 6, it is seen in Figure 14 of Horai that the height of the spring portion (32b) before compression is greater than the height of the stopper portion (63).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure. Yaginuma et al. (US 2020/0235417) discloses similar structural elements to those claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729